1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
8
      RICHARD L. NISBET,
9
                                                       Case No. C17-05306 RSM
10                       Plaintiff,
                                                       ORDER FOR ATTORNEY FEES
11                           v.                        UNDER 42 U.S.C 406 (B)

12    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION
13
                        Defendant.
14

15          Pursuant to U.S.C. § 406(b), reasonable fees in the amount of $24,000.88 are hereby

16   awarded to Plaintiff’s attorney, Nancy J. Meserow. Previously this Court awarded Plaintiff

17   EAJA fees of $9,819.71, to be paid by the government, and not out of Nisbet’s benefits. When
18   issuing the 406(b) fee check to Ms. Meserow, the Agency is therefore directed to subtract the
19
     amount actually paid as EAJA fees, which totals $9,819.71, and send to Ms. Meserow the
20
     balance remaining of the $24,000.88 attorney fees hereby ordered, by check payable to Ms.
21
     Meserow in the amount of $14,181.17. Any withheld amount then remaining from Plaintiff’s
22
     awarded benefits should be released to Plaintiff by Defendant as soon as practicable.
23
            //
24

25

                                                                    Law Office of Nancy J.Meserow
                                                                    7540 S.W. 51st Ave.
      ORDER FOR 406(b) fees, Nisbet v Com. Soc. Sec.                Portland,OR 97219
      3:17-CV – 05306-RSM                                           (503) 560-6788
1    IT IS SO ORDERED this 20th day of June 2019.

2

3

4
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          Law Office of Nancy J.Meserow
                                                          7540 S.W. 51st Ave.
      ORDER FOR 406(b) fees, Nisbet v Com. Soc. Sec.      Portland,OR 97219
      3:17-CV – 05306-RSM                                 (503) 560-6788
